Exhibit 10.4

 



Lock-Up Agreement

 

December 12, 2019

 

Board of Directors

Adial Pharmaceuticals, Inc.

1001 Research Park Blvd.

Charlottesville, VA 22911



 

Ladies and Gentlemen:

 

The undersigned understands that Adial Pharmaceuticals, Inc. (“Adial”) intends
to enter an Amendment 1 (the “Amendment”) effective as of December 12, 2019 (the
“Effective Date”) that amends that certain Statement of Work No. 1 (the “SOW”)
under the Master Services Agreement dated July 5, 2019 (the “MSA”) by and
between Adial, with business addresses at 1001 Research Park Blvd., Suite 100,
Charlottesville, Virginia 22911, and Psychological Education Publishing Company
LLC, a Texas limited liability company, with a business address of 1221 Brickell
Avenue, Suite 948, Miami, Florida 33131 (“Contractor”).

 

To induce Adial to enter the Amendment, the undersigned hereby agrees that,
without the prior written consent of Adial, the undersigned will not, during the
period commencing on the date hereof and at the 5:00 p.m. U.S. Eastern time on
January 1, 2021 (the “Lock-Up Period”), (1) offer, pledge, sell, contract to
sell, grant, lend, or otherwise transfer or dispose of, directly or indirectly,
any shares of common stock, par value $0.001 per share of Adial (“Shares”) or
any securities convertible into or exercisable or exchangeable for Shares, now
owned by the undersigned or with respect to which the undersigned has the power
of disposition, including, without limitation, such securities held by
Medico-Trans Company, LLC, En Fidecomiso de Mi Vida 11/23/2010 (Trust), En
Fidecomiso de Todos Mis Suenos Grantor Retained Annuity Trust dated June 27,
2017, En Fideicomiso De Mis Suenos 11/23/2010 (Trust), De Mi Amor 11/23/2010
(Trust), (collectively, the “Lock-Up Securities”); (2) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Lock-Up Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Lock-Up Securities, in cash or otherwise; (3) make any demand for or exercise
any right with respect to the registration of any Lock-Up Securities; or (4)
publicly disclose the intention to make any offer, sale, pledge or disposition,
or to enter into any transaction, swap, hedge or other arrangement relating to
any Lock-Up Securities. Notwithstanding the foregoing, and subject to the
conditions below, the undersigned may transfer Lock-Up Securities without the
prior written consent of Adial in connection with transactions relating to
Lock-Up Securities acquired in open market transactions or Shares awarded to
Bankole A. Johnson by Adial, in each case after the completion of the Amendment;
provided that no filing under Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), shall be required or shall be voluntarily
made in connection with subsequent sales of Lock-Up Securities acquired in such
open market transactions.

 

If (i) during the last 17 days of the Lock-Up Period, Adial issues an earnings
release or material news or a material event relating to Adial occurs, or (ii)
prior to the expiration of the Lock-Up Period, Adial announces that it will
release earnings results or becomes aware that material news or a material event
will occur during the 16-day period beginning on the last day of the Lock-Up
Period, the restrictions imposed by this lock-up agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of such material news or material event, as
applicable, unless Adial waives, in writing, such extension.

 



Johnson-Adial Lock-Up Agreement 

Page 1 of 4

 



 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date hereof to and including the 34th day following the
expiration of the initial Lock-Up Period, the undersigned will give notice
thereof to Adial and will not consummate any such transaction or take any such
action unless it has received written confirmation from Adial that the Lock-Up
Period (as may have been extended pursuant to the previous paragraph) has
expired.

 

No provision in this agreement shall be deemed to restrict or prohibit the
exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Shares, as applicable,
including, without limitation, the issuance to the undersigned of any securities
exchangeable for the Shares in connection with any sale of Adial, in which case
the undersigned will be treated equally as shareholders, as required by Delaware
law, and entitled as such to participate in such sale as a shareholder of Adial;
provided that the undersigned does not transfer Shares acquired on such
exercise, exchange or conversion during the Lock-Up Period, unless otherwise
permitted pursuant to the terms of this lock-up agreement. For clarity, this
agreement does restrict and prohibit the entry into or modification of a
so-called “10b5-1” plan at any time. In the event of a merger of Adial into, or
other sale of Adial to, a public company with a market capitalization of $5
billion or more (“AcqCo”) in which all Shares are exchanged for shares of AcqCo,
this Lock-Up Agreement shall terminate upon consummation of such merger (or sale
transaction) unless all officers and directors of Adial enter lock-up agreements
in connection therewith, in which case this lock-up agreement will be replaced
by a lock-up agreement of like tenor as those entered by the officers and
directors of Adial.

 

The undersigned understands that Adial is relying upon this lock-up agreement in
proceeding toward entering the Amendment. The undersigned further understands
that this lock-up agreement is irrevocable and shall be binding upon the
undersigned’s heirs, legal representatives, successors and assigns.

 

The undersigned understands that, if the Amendment is not executed by December
12, 2019, then this lock-up agreement shall be void and of no further force or
effect.

 



Johnson-Adial Lock-Up Agreement 

Page 2 of 4

 



 



  Very truly yours,         /s/ Bankole A. Johnson   Bankole A. Johnson        
MEDICO-TRANS COMPANY, LLC         By: /s/ Bankole A. Johnson   Name: Bankole A.
Johnson   Title: Manager         EN FIDECOMISO DE MI VIDA 11/23/2010 (TRUST)    
    By: /s/ Bankole A. Johnson   Name: Bankole A. Johnson   Title: Trustee

 



Johnson-Adial Lock-Up Agreement 

Page 3 of 4

 



 

  EN FIDECOMISO DE TODOS MIS SUENOS GRANTOR RETAINED ANNUITY TRUST DATED JUNE
27, 2017         By: /s/ Bankole A. Johnson   Name: Bankole A. Johnson   Title:
Trustee         EN FIDEICOMISO DE MIS SUENOS 11/23/2010 (TRUST)         By: /s/
Bankole A. Johnson   Name: Bankole A. Johnson   Title: Trustee         DE MI
AMOR 11/23/2010 (TRUST)         By: /s/ Bankole A. Johnson   Name: Bankole A.
Johnson   Title: Trustee



 

 

 



Johnson-Adial Lock-Up Agreement Page 4 of 4





 

 

